DETAILED ACTION
Response to Amendments/Arguments
Applicant has amended claim 1 to claim a fastener where cutting ribs 314 form a first cutting stage and cutting portions 313 form a second cutting stage.  The first cutting stage extending to radially overlap the second cutting stage and the second cutting stage extending radially from said first cutting stage to a circumferential periphery of said head.  
Applicant's arguments filed on 4/19/2021 have been fully considered but they are not persuasive and claim amendments do not overcome prior art rejections. 
Applicant argues that the cutting ribs (blades 313) shown in the secondary reference Chen (EP-3002468A1) extend radially outward all the way to the outer circumferential periphery of the screw head and the cutting portions (blades 314) in Chen are spaced apart from the cutting ribs (blades 313).  Therefore, Chen fails to disclose the claimed features.  Examiner notes that Bieker as modified by Chen discloses these claimed limitations.  The cutting ribs (blades 313) shown in Chen are curved in a radial direction and extends from the neck portion by curving radially towards the bottom face of the screw head.  The cutting portions shown in Bieker already extend radially outward and around the entire perimeter of the bottom face of the screw (also see Applicant's arguments on page 8, line 10).  Therefore, when modifying the screw shown in Bieker to have the radial cutting ribs (blades 313) shown in Chen, the radial cutting ribs will extend from the neck portion and extend radially towards the cutting portions of Bieker that cover the entire perimeter of the bottom face 
Since Bieker (as modified by Chen) does not explicitly teaches cutting ribs coupled to the shank of the screw, a secondary reference Dicke (US Patent 6290444B1) was used to teach that attaching/coupling cutting ribs to the shank will assure a high mechanical stability for the cutting ribs.  Applicant's arguments filed on 4/19/2021 have not challenged/argued this particular combination.   
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  MPEP 2145 (IV).
  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bieker (DE-3143120A1) in view of Chen (EP-3002468A1) further in view of Dicke (US Patent 6290444B1).
Regarding Claim 1,
Bieker discloses: 
A fastener with head 2 and shank 6 with threads 1.  A drilling tip is shown in Figure “A”.  Threads 1 are spirally disposed on shank 6.
Head 2 of the fastener has a top face and a conical bottom as shown in Figure “A” below.
Head 2 has plurality of cutting portions (serrations 3) formed on the underside of the head as shown in Figure 1.
Cutting edge 7, shown in Figure 2, is directed from top face of head towards the shank 6.  Serrations 3 are formed around the circumference of the top face and along the outer edge.  
Cutting portions (serrations 3) are made of adjoining wall and a flank wall that form a cutting edge 7 as shown in Figure “A” below.
Bieker does not disclose, but Chen teaches:
A plurality of arcuately contoured cutting ribs (suppressing blades 313) that protrude from the bottom portion of the screw head 311 and arranged radially in relation to the shank of the screw.  
Cutting ribs (suppressing blades 313) are designed to cut debris 41 from the substrate 4.  As shown in Figure “B” below, a cutting edge (rib edge) is formed by two walls in order to support cutting of debris from the substrate. “The suppressing blades 313 extend from a bottom side of the head portion 311, are connected to the neck portion 312, and are disposed for cutting debris 41 of a substrate 4 (see Fig. 7) when the self-drilling screw 3 is drilled into the substrate 4.” [0007]  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conical bottom on the screw head shown in Bieker to have cutting ribs (suppressing blades 313) similar to the ones taught by Chen to create a screw that will cut debris, fibers more effectively.  The cutting ribs (suppressing blades 313) will cut the debris first, which will be subsequently re-cut by the cutting portions (serrations 3), thus ensuring that the head of the screw will sit flush into the substrate and also prevent cracking of the substrate or timber.  
The cutting portions shown in Bieker extend around the entire perimeter of the bottom face of the screw.  The cutting ribs (suppressing blades 313 of Chen) are curved in a radial direction and extends from the neck portion of the shank by curving radially towards the bottom face of the screw head.  Therefore, when modifying the screw shown in Bieker to have the curved cutting ribs shown in Chen, the cutting ribs will extend radially towards the cutting portions that cover the entire perimeter of the bottom face and thereby creating cutting ribs that will 
Examiner notes that a plurality of accommodation rooms (i.e. space between ribs and cutting portions) will be formed between a plurality of cutting portions and a plurality of cutting ribs upon modification of the screw head shown in Bieker.
“When the suppressing blades 313 of the neck portion 312 of the self-drilling screw 3 come in contact with the substrate 4, the suppressing blades 313 will cut the debris. The resulting shortened debris is subsequently re-cut by the cutting blades 314 of the head portion 311 for further length reduction.” [0009]
“…so as to allow the head portion 311 to be substantially flush with the surface of the substrate 4. This allows the substrate 4 to maintain its evenness and aesthetic appearance while preventing possible injuries from people bumping into the protruding head 31. In addition, by squeezing the debris 41 at the outer periphery of the neck portion 312 of the head 31, the stability of the self-drilling screw 3 is enhanced.” [0010]

Bieker (as modified by Chen) does not explicitly disclose, but Dicke teaches:
Bieker (as modified by Chen) teaches cutting ribs extending from cutting portions, but does not explicitly teaches cutting ribs extending from and being coupled to the shank of the screw.  
Figure 1 of Dicke shows a plurality of cutting ribs 106 that extends from the conical neck to the shank.  Cutting ribs are coupled to the shank of the screw. 
Dicke teaches that cutting ribs 106 are attached to the shank 2 in the region 2a to assure a high mechanical stability for the cutting ribs 106 (see col 2, line 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Bieker (as modified by Chen) to have cutting ribs that are extending from and being coupled to the shank similar to as shown in Dicke in order to provide a high mechanical stability for the cutting ribs.      
Bieker (as modified by Chen) discloses:
said cutting ribs (suppressing blades 313 of Chen) thereby forming a first cutting stage and said cutting portions (serrations 3 of Bieker) thereby forming a second cutting stage extending circumferentially thereabout.
said first cutting stage (suppressing blades 313 of Chen) extending to radially overlap said second cutting stage (serrations 3 of Bieker).  As set forth above, the cutting ribs are arcuately contoured and extend radially to meet the cutting portions (second cutting stage).
said second cutting stage (serrations 3 of Bieker) extending radially from said first cutting stage (suppressing blades 313 of Chen) to a circumferential periphery of said head.  The cutting portions (serrations 3; second cutting stage) shown in Bieker extend radially to a circumferential periphery of the head.

    PNG
    media_image1.png
    615
    908
    media_image1.png
    Greyscale

Figure “A”. Taken from Bieker (examiner amended).

    PNG
    media_image2.png
    473
    792
    media_image2.png
    Greyscale

Figure “B”. Taken from Figure 2 of Chen (examiner amended).





Bieker discloses: 
As shown in Figure “A” above, the thickness of the cutting portion decreases when moving in the direction of shank 6. Adjoining wall extends from the cutting edge 7 to flank wall of another adjacent cutting portion.  

Regarding Claim 3
Rejection of claim 1, shown above, discloses all the limitations of the claim.
Bieker (as modified by Chen) discloses: 
Cutting ribs (suppressing blades 313) shown in Chen are helical and extend to the outer periphery of the screw head as shown in Figure 3 of Chen.  
Cutting portions (serrations 3) shown in Bieker are formed around the outer periphery of the screw head.  
Therefore, examiner notes that upon modification of the screw head shown in Bieker, as described in rejection for claim 1, the helical cutting ribs (suppressing blades 313) will extend transversely from said adjoining wall of a corresponding one of said cutting portions (serrations 3). 

Regarding Claim 4
Rejection of claims 1, 2 and 3, shown above, discloses all the limitations of the claim.



Bieker (as modified by Chen) discloses:
Rib walls shown in Figure “B” above are curved.

Regarding Claim 11
Bieker discloses: 
Adjoining wall shown in Figure “A” above is curved.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bieker in view of Chen further in view of Dicke in view of Takasaki (JP-2002242913-A).

Regarding Claim 5
Rejection of claim 1, shown above, discloses all the limitations of the claim.
Bieker as modified does not disclose, but Takasaki teaches:
Cutting ribs (cutting edges 3b) that are directed towards cutting portions (cutting edges 5a) as shown in Figures 1 and 3.  
Accommodation rooms (adjacent curved surfaces 3a) are formed from cutting portions (cutting edges 5a) to the shank 1 as shown in Figures 1 and 3.  
Accommodation rooms (adjacent curved surfaces 3a) are formed between two adjacent cutting ribs (cutting edges 3b) as shown in Figure 3.
Rejection of claim 1 discusses modification to the conical bottom of the screw head in Bieker to have cutting ribs.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conical bottom on the screw head shown in Bieker to have accommodation rooms (adjacent curved surfaces 3a) similar to the ones taught by Chen to create a space for debris to pass through.  

Regarding Claim 6
Rejection of claims 2 and 5, shown above, discloses all the limitations of the claim.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bieker in view of Chen further in view of Dicke in view of Craven (US PGPUB 2002/0110439A1) and Pinczker (EP-1820978A1).

Regarding Claim 7
Rejection of claim 1, shown above, discloses all the limitations of the claim.
Bieker as modified does not disclose, but Craven teaches:
A screw with three (3) distinct threaded zones as shown in Figure “C” below.  
The diameter of the second threaded section (diameter 56) is smaller than the third threaded section (diameter 66).  “Preferably, the lower threaded portion thread diameter 256 is smaller than the upper portion thread diameter 266.” [0043]
First threaded section is on the tapered drilling portion.  “The lower threaded portion thread diameter 56 decreases at the tapered tip 40 and comes to an essentially sharp end on point 28.” [0032]
Second threaded section is following the first thread section and the third thread section is following the second thread section.  Craven also teaches that the transition zone 224 can be omitted.  Second threaded section, as shown in Figure “C”, has a plurality of threads.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threads shown in Bieker to have varying thread diameters similar to the ones taught by Craven to provide a screw where the remnants extruded by the lower second threaded section will be retained in the larger bore of the upper third threaded section.  Retaining remnants in the hole will produce a smooth and clean finish once the screw has been driven into the material.  “As the fastener is completely inserted into the material, the remnants that have been extruded by the lower threaded portion of the fastener are substantially retained in the bore by the upper threaded portion of the fastener.” [0010] “Alternatively, the above mentioned useful task can be accomplished if the upper portion thread diameter 266 is greater than the lower portion thread diameter 256. When the screw 200 is fully inserted, the remnants 82 are forcibly driven into the remnant-producing material 82.” [0046]

Bieker as modified does not disclose, but Pinczker teaches:
Threads 4a that are formed in a wave-like pattern are shown in Figures 2 and 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threads shown in Bieker to have a wave-like pattern similar to the ones taught by Pinczker to deform and compress the material lying against these threads, which reduces the screwing resistance of the screw.  
“The purpose of this design of some of the corrugated threads 4a subsequently provided on the screw tip 2 is to deform and thereby compress the material lying against these threads 4a, into which this screw is screwed.  On the one hand, this reduces the screwing resistance of the screw …” [0013]


Regarding Claim 8
Rejection of claim 7, shown above, discloses all the limitations of the claim.  Second threaded section of Craven, as shown in Figure “C”, has a plurality of threads.
Bieker as modified does not disclose, but Pinczker teaches:
Notches 6 on plurality of threads 4 are shown in Figure 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of threads shown in Bieker to have notches similar to the ones taught by Pinczker since the notches help in removing material, which reduces the screwing resistance of the screw.  
“As can also be seen from FIG. 2, some of the threads 4 are provided with at least one notch 6 located in the outer edge 43. These notches 6 serve to remove some material when the screw is screwed in, which likewise reduces the screwing resistance of the screw.” [0014]

Regarding Claim 9
Rejection of claim 1, shown above, discloses all the limitations of the claim.
Bieker as modified does not disclose, but Pinczker teaches:
Helical portion 5 located between the threaded portion 4 and the head 3 is shown in Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shaft shown in Bieker to have a helical portion similar to the ones taught by Pinczker in order to widen the borehole and reduce friction (screwing resistance) between the screw and the material. 
“The ribs 5 provided between the threads 4 and the screw head 3 serve to widen the borehole into which this screw is screwed, as a result of which when the screw is screwed in, the friction between the shaft part 1a adjoining the screw head 3 and the borehole is reduced.” [0008] 

    PNG
    media_image3.png
    641
    679
    media_image3.png
    Greyscale

Figure “C”: Taken from Figure 7 of Craven (examiner amended).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677